NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0497n.06

                                            No. 09-3165
                                                                                          FILED
                           UNITED STATES COURT OF APPEALS                             Aug 11, 2010
                                FOR THE SIXTH CIRCUIT                            LEONARD GREEN, Clerk


STEVEN HOOD,                                              )
                                                          )
       Petitioner-Appellant,                              )
                                                          )       ON APPEAL FROM THE
v.                                                        )       UNITED STATES DISTRICT
                                                          )       COURT FOR THE NORTHERN
JULIUS WILSON, WARDEN,                                    )       DISTRICT OF OHIO
                                                          )
       Respondent-Appellee.                               )                           OPINION




BEFORE:        COLE and McKEAGUE, Circuit Judges; MAYS, District Judge.*

       PER CURIAM. Petitioner Steven Hood appeals the district court’s denial of his petition

for habeas corpus. Because Hood’s period of incarceration has expired, we find the appeal is now

moot. See United States v. Waltanen, 356 F. App’x 848, 851 (6th Cir. 2009) (“If a prisoner does not

challenge the validity of the conviction but rather only challenges his sentence or some aspect of it,

the request for relief is moot once the challenged portion of the sentence has expired.”) (quoting

United States v. Goldberg, 239 F. App’x 993, 994 (6th Cir. 2007)). The sole issue before this court

is whether Hood’s appellate counsel was ineffective for failing to challenge his sentence of

incarceration pursuant to State v. Foster, 845 N.E.2d 470 (Ohio 2006). On February 6, 2006, Hood

was sentenced to five years of incarceration, with eligibility for judicial release after serving four



       *
       The Honorable Samuel H. Mays, Jr., United States District Judge for the Western District
of Tennessee, sitting by designation.
No. 09-3165
Stephen Hood v. Julius Wilson

years. On February 24, 2010, Hood sent a letter to the court stating that he had been discharged from

his prison term on February 22, 2010. Because he has served the challenged portion of his sentence,

his petition is DISMISSED as moot.




                                                -2-